Citation Nr: 1758779	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from March 1982 to April 1992.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2012 rating decision in which the Department of Veteran Affairs (VA) Nashville, Tennessee, Regional Office (RO) denied entitlement to service connection for a cervical spine disability.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's cervical spine disability.

The Veteran contends that his current cervical spine disability is due to a service-connected disability.  Specifically, the Veteran asserts that his cervical spine disability is due to or aggravated by his service-connected lumbar spine condition.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In August 2012, the Veteran was afforded a VA examination.  The examiner determined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine condition.  The examiner explained that the Veteran's L1 spine condition was not severe enough, and had not been present for long enough, to cause his current cervical spine condition.  The examiner further explained that the Veteran's lumbar sacral curvature influenced by his L2 DDD condition was not sufficiently abnormal enough to cause his current cervical spine condition.  The examiner stated that medical literature does not indicate that a L1 DDD spine condition, such as the kind the Veteran has, was the cause of the type of cervical spine condition that he currently has.  The examiner also stated that the Veteran has a degenerative condition of both the cervical spine and the lumbar sacral spine.  The examiner reported that the etiology of both these conditions is the same, but one did not cause the other.  The examiner determined that, in the Veteran's case, they are due to aging and natural wear and tear on the spine, and both represent the natural progression of the disease.

The Board notes that the Veteran's lumbar back condition was previously found to be connected to his period of service based on February 1992 service treatment records showing degenerative joint disease.  While the August 2012 examiner stated that the Veteran's cervical spine and lumbar sacral spine disabilities have the same etiology, he does not clearly explain the conflicting medical evidence that indicates that the Veteran's lumbar spine disability is service-connected.  Therefore, the Board finds this examination inadequate for the purposes of adjudicating the claim.  Thus, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to an appropriate VA examiner.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of service.  

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine disability is due to or aggravated by the Veteran's service-connected lumbar spine disability.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




